JORGENSON, Judge,
dissenting from the denial of rehearing en banc.
On motion of the taxpayer, the court con-ferenced this case but denied the taxpayer’s motion for rehearing en banc. Based upon the reasoning set forth in my dissent to the panel opinion, I must now further dissent.
This case is ripe for review and presents a clear and significant issue of constitutional importance. To foreclose further review is contrary to public policy and to the administration of justice.
At the very least, this court, as the taxpayer has requested, should certify to the Florida Supreme Court this question of great public importance:
MUST A PLAINTIFF CHALLENGING THE CONSTITUTIONALITY OF A SPECIFIC TAX FIRST REQUEST A REFUND BEFORE A COURT OF COMPETENT JURISDICTION CAN ENTERTAIN A CHALLENGE TO THAT TAX, WHEN THE DEPARTMENT OF REVENUE HAS UNEQUIVOCALLY STATED THAT THE APPLICATION FOR REFUND WOULD BE DENIED?